Citation Nr: 0945945	
Decision Date: 12/02/09    Archive Date: 12/08/09

DOCKET NO.  02-18 416	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
schizophrenia, claimed as secondary to a head injury, and, if 
so, whether service connection is warranted.  


REPRESENTATION

Veteran represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. Ferguson, Counsel


INTRODUCTION

The Veteran had active service from September 1984 to July 
1987.  

This matter returns to the Board of Veterans' Appeals (Board) 
following remands issued in December 2003, August 2006, and 
January 2009.  This matter was originally on appeal from a 
September 2001 rating decision by the above Department of 
Veterans Affairs (VA) Regional Office (RO).  

This case was last before the Board in January 2009, at which 
time the case was remanded for additional notice and 
evidentiary development.  Unfortunately, as will be explained 
below, all requested notice and development have not been 
accomplished.  Thus, the claim must be remanded for 
compliance with the Board's previous remand.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

Although the Board regrets the additional delay, the Board 
finds that this case must again be remanded for further 
development in order to ensure compliance with previous 
remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).

In January 2009, the Board remanded this case, in pertinent 
part, to ensure that all notification actions required by 
38 U.S.C.A. §§ 5103 and 5103A were fully complied with and in 
accordance with Kent v. Nicholson, 20 Vet. App. 1 (2006).  
The Board also directed that all reasonable efforts be 
undertaken to obtain clinical records of the Veteran's 
claimed hospitalization for psychiatric evaluation or for a 
head injury, dated from approximately March to July 1985, 
from the U.S. Army Hospital in Frankfurt, Germany.  If the 
requested records were unavailable, a memorandum of 
unavailability documenting all efforts at obtaining the 
evidence was to be completed and associated with the claims 
folder.

The record reflects that the Veteran was provided with a VCAA 
notice letter in May 2009 in an effort to comply with notice 
requirements relevant to his claim.  However, careful review 
of the May 2009 notice letter reveals that it is not 
adequate.  Specifically, the letter includes a definition of 
new and material evidence that is not applicable to the 
Veteran's claim (i.e., the definition in effect from August 
29, 2001).  In this regard, the Board notes that the Veteran 
filed his application to reopen in December 2000.  At the 
time he filed his claim, "new and material evidence" was 
defined as evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with the evidence previously 
assembled is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156(a) (2001); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The definition of "new and material evidence" was 
revised during the course of this appeal, in August 2001, to 
require that the newly submitted evidence relate to an 
unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156 (2002).  However, the change in the 
law pertains to claims filed on or after August 29, 2001.  
See Duty to Assist, 66 Fed. Reg. 45,620 (Aug. 29, 2001).  
Nonetheless, the revised definition was provided to the 
Veteran in the May 2009 VCAA notice letter.  Thus, as the 
Veteran was not provided with the definition of new and 
material evidence applicable to his claim in the May 2009 
VCAA notice letter, a remand for issuance of proper VCAA 
notice which includes the applicable definition of new and 
material evidence in accordance with Kent is warranted.  

In addition, the record shows that a request for a search of 
active duty inpatient clinical records for psychiatric 
evaluation or head injury from March 1985 to July 1985 at the 
U.S. Army hospital in Frankfurt, Germany, was submitted in 
March 2009 in an effort to comply with the Board's remand.  
The National Personnel Records Center (NPRC) responded later 
that month that searches of the records were conducted but 
none were located.  However, no memorandum of unavailability 
documenting all efforts at obtaining the evidence was 
completed and associated with the claims folder.  Thus, a 
remand for such memorandum is also warranted in this case.  

Furthermore, there is evidence of record which indicates the 
Veteran is receiving disability benefits through the Social 
Security Administration (SSA) for his claimed schizophrenia.  
See, e.g., VA treatment record dated November 7, 2001.  
However, the claims file does not contain any records from 
SSA and there is no indication that a request for such 
records has been made.  VA's duty to assist the Veteran 
particularly applies to relevant evidence known to be in the 
possession of the Federal Government, such as VA or Social 
Security records.  See 38 C.F.R. 
§ 3.159(c)(2) (2009).  Therefore, because such records may 
contain pertinent information to this claim, VA is obligated 
to obtain them.  See Murincsak v. Derwinski, 2 Vet. App. 363, 
370-72 (1992).

In view of the foregoing, to ensure that VA has met its duty 
to assist the claimant in developing the facts pertinent to 
the claim, and to ensure full compliance with due process 
requirements, the case is REMANDED for the following actions:

1.  Send the Veteran proper VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) with respect to his request to 
reopen his previously disallowed claim of 
service connection for schizophrenia.  The 
VCAA notice should specifically advise the 
Veteran that "new and material evidence" 
is evidence not previously submitted which 
bears directly and substantially upon the 
specific matter under consideration, which 
is neither cumulative nor redundant, and 
which by itself or in connection with the 
evidence previously assembled is so 
significant that it must be considered in 
order to fairly decide the merits of the 
claim.  The Veteran should be afforded the 
appropriate period of time for response to 
all written notice and development as 
required by VA law.

2.  After determining whether all reasonable 
efforts to obtain clinical records of the 
Veteran's claimed hospitalization for 
psychiatric evaluation or for a head injury, 
dated from approximately March to July 1985, 
from the U.S. Army Hospital in Frankfurt, 
Germany, have been undertaken, include a 
memorandum of unavailability, which 
documents all efforts at obtaining the 
evidence, in the record if the requested 
records are unavailable. 

3.  Request from the SSA all records related 
to the Veteran's claim for Social Security 
disability benefits, including all medical 
records and copies of any decisions or 
adjudications.  All negative responses 
should be properly documented in the claims 
file, to include preparing a memorandum of 
unavailability, if appropriate.

4.  After any additional notification and/or 
development deemed necessary is undertaken, 
the Veteran's claim should be readjudicated.  
If any benefit sought on appeal remains 
denied, the Veteran and his representative 
should be provided with a Supplemental 
Statement of the Case that contains notice 
of all relevant actions taken, including a 
summary of the evidence and applicable law 
and regulations considered pertinent to the 
issue.  An appropriate period of time should 
be allowed for response by the veteran and 
his representative.  Thereafter, the case 
should be returned to the Board for further 
appellate consideration, if in order.

The purpose of this REMAND is to obtain additional 
development and to ensure due process.  The Board does not 
intimate any opinion as to the merits of the case, either 
favorable or unfavorable, at this time.  The Veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the U.S. 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a final 
decision of the Board on the merits of the appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

